1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      ELIZAETH CANNON,
4
                           Plaintiff,
5                                                          2:18-cv-01599-APG-VCF
      vs.                                                  ORDER
6     ANDERSON BUSINESS ADVISORS
      LLC, a Nevada Corporation,
7
                            Defendant.
8

9
            Before the Court is the Motion Requesting Telephonic Appearance (ECF No. 98).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that the Motion Requesting Telephonic Appearance (ECF No. 98) is
12
     GRANTED.
13
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
14
     minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
15
     be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited
16

17
            DATED this 16th day of March, 2020.
18
                                                                 _________________________
19                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
